Exhibit 10.2

    graphic [royallogo.jpg] Jason L. Read       Royal Bank of Canada Commercial
Account Manager             Knowledge Based Industries         Southwestern
Ontario         30 Duke 5treetWest, 8th Floor         Kitchener,Ontario N2H 3WS
              Phone:  (519) 575-2296         Fax:   (519) 575-2248    
    jason.read@rbc.com

 
 


August 15, 2013


Apex Systems Integrators Inc.
3170 Harvester Drive
Burlington, ON
L7N 3W8
 
Dear Sirs:
 
Your Credit Facilities with Royal Bank of Canada
 
We are writing with reference to your above credit facilities as set out in the
Credit Agreement dated June 4, 2012{the "Agreement").

Our recent review reveals that Apex Systems Integrators Inc. was in default of
the following covenants under the terms of the Agreement, for the fiscal quarter
ended June 30, 2013.
 
FINANCIAL COVENANTS
Without affecting or limiting the right of the Bank to terminate or demand
payment of, or cancel or restrict availability of any unutilized portion of any
demand or other discretionary facility the Borrower covenants and agrees with
the Bank that the Borrower will:
 
    a)   maintain, to be measured as at the end of each fiscal quarter:"
 
       "i Commencing with the fiscal quarter ending April30 2012, Fixed Charge
Coverage, calculated on a rolling four quarter basis for the fiscal quarter then
ended and the immediately preceding  3 fiscal quarters, of not less than 1.25:1;
and"
 
       ii. Commencing the fiscal quarter ending April 30, 2012, a ratio of
Funded Debt to EBITDA, calculated on a rolling 4 quarter basis for the fiscal
quarter then ended and the immediately preceeding 3 fiscal quarters, of not
greater than 2.25:1.

We acknowledge and waive the default stated above and further waive compliance with these
specific covenants for the fiscal period ending June 30th 2013 as well as waive
these specific covenants up to and until the subject new loan agreement
outlining / resetting go forward covenants have been put in place.

Further to our recent review and approvals, we further confirm that the approved
go forward financial covenants are as follows:
 
       "i. Commencing with the fiscal year ending December 31, 2013, Fixed
Charge Coverage, calculated on an annual consolidated basis for the fiscal year
then ended, of not less than 1.15:1; covenant step up to 1.25:1as at March 31,
2014 and to be tested on a roiling four quarter basis thereafter "
 
      ii. Commencing the fiscal year ending December 31, 2013 , a ratio of
Funded Debt to EBITDA, calculated on an annual consolidated basis for the fiscal
year then ended of not greater than 3.0 : 1; covenant to be tested on a rolling
four quarter basis thereafter.

 
1

--------------------------------------------------------------------------------

 



 
As further confirmation, we hereby waive any covenant testing for the Q3
(September 30th, 2013) reporting period. The next financial covenant testing
will occur as at the fiscal year ending December 31, 2013. Approvals have been
provided on the basis of information presented thus far and for further
clarification, "consolidated" referred to Decisionpont Systems consolidated
financial results. We further expect to have the new amendment to loan agreement
prepared and  presented within the next 3-4 business days.
 
We reserve all rights under the Agreement and reserve the right to demand
payment of
borrowings outstanding under the credit facilities in the event of other breaches
 of the Agreement.
 
If you have any questions about your credit facilities or would like clarification of any of the above
matters, please don't hesi ate co  tact us immediately at (519) 575-2296.
 
Yours truly, 


Graphic [sign2.jpg]

Jason L. Read
Commercial Account Manager

 
2
 